--------------------------------------------------------------------------------



Mr. Joseph Gittelman
2027 Drexel Drive
Houston, Texas 77027


August 17, 2005


VIA EMAIL: Jaynoco@hal-pc.org


Re:
Ignis Petroleum Corporation - Exploration Advisor Consultant Agreement



Dear Joe:


It is with great pleasure that I extend to you the consulting position of
Exploration Advisor. In your role, you will be a member of the Company's Board
of Advisors whose responsibility is to work towards fulfilling the Company's
goals, while providing ongoing recommendations to the executive team and board
of directors, both strategic and tactical in nature. The agreement is for one
year from the date of signing with two, one-year options to renew as mutually
agreed.


POSITION SUMMARY - You will be responsible for providing input on matters of
strategic, business development and technical importance, and will be an advisor
to the executive team. The position overview is provided in Exhibit A and
specific milestones for the first year in Exhibit B. You will be instrumental in
Ignis' technical planning and evaluation and participate in fund raising as
requested. This is a part-time position that will typically require two or more
days per month in total commitment. At critical times, such as opportunity
evaluation and planning, the time commitment may be more, but this would be
considered unusual.


COMPENSATION - You will be provided a combination of cash, restricted common
stock and common stock options as detailed in Exhibit C. We will provide you a
cash retainer which will be replenished monthly. You will be granted up to
350,000 shares of Ignis Petroleum Group, Inc. stock over a period of three
years. And you will be provided common stock options coinciding with the
successful placement of funds into the company in which you personally assisted.
A form 1099 will be provided at the end of each year for the payment of your
services.


We are excited about your participation and are confident of the contributions
you will make to achieve the goals of Ignis Petroleum.


AGREEMENT - Please indicate your acceptance by signing below.


/s/ Michael P. Piazza
 
/s/ Joseph Gittelman
By: Michael P. Piazza
 
By: Joseph Gittelman
Its: President and CEO
 
Its: Exploration Advisor
Date: August 25, 2005
 
Date: August 25, 2005




--------------------------------------------------------------------------------


 
EXHIBIT A
CONSULTANT EXPLORATION ADVISOR OVERVIEW


POSITION SUMMARY
The holder of this position will be responsible for providing guidance and
oversight of all exploration-related matters of the company and work within the
senior management team on business strategy and development planning. The
Advisor will be highly-skilled in petroleum geology and the geosciences with a
20+ year track record of finding and developing oil & gas. The position will
report to the CEO and COO.


EXPECTED INVOLVEMENT


Be a key member of the senior management team and company's technical leader on
all exploration-related activities


Lead company's activities as defined below leveraging industry contacts and
consultants


Participate part-time with potential to increase time commitment commensurate
with company success


AREAS OF RESPONSIBILITY


Business strategy and planning
Prospect identification, evaluation and risk assessment
Petroleum geology and geoscience
Seismic acquisition and interpretation
Field development planning, joint ventures, and negotiations


REQUIREMENTS


BS or MS degree in geology or related field and significant exploration
experience


Senior technical and business management experience in major or independent oil
& gas  company with progressive leadership positions


Well-respected technical leader with strong industry affiliations


CONFIDENTIALITY


No disclosure of trade secrets; proprietary or confidential information of the
Company or affiliate obtained during the course of this agreement except as
required to carry out the terms of this agreement. No information regarding
prospects evaluated on behalf of Ignis Petroleum Corporation shall be shared
with or acted upon with third-parties without the prior written consent of the
CEO or COO


--------------------------------------------------------------------------------



EXHIBIT B
12-MONTH MILESTONES


During the next twelve months we expect that you will help Ignis Petroleum to
achieve the following critical milestones:


Completion of business strategy and plan with senior management team


Development of work processes related to:  
Data acquisition and interpretation
Prospect identification and evaluation, and farm-outs
Geological and geophysical analysis
Resource estimation, risk assessment an portfolio balancing .
Development planning


Evaluation and/or generation of prospective opportunities


Completion of major funds placement, participate in select "road show" events as
requested by CEO and COO


Introductions to industry people who can provide technical services or can be
full-time employees. Participate in the interviewing of prospective employees as
requested


Source, review and negotiate prospective opportunities to advance the cause the
company. Help establish and manage relationships with prospective joint-venture
partners


--------------------------------------------------------------------------------



EXHIBIT C
CONSULTANT OPERATIONS ADVISOR COMPENSATION


CASH COMPENSATION:
$1,500 retainer, replenished monthly as appropriate


Advisory services at prorated rate of $750 (USD) per day (1)


RESTRICTED STOCK: Total amend of 350,000 common shares granted as follows:


Purpose
Timing
Granted shares
Sign-on
At time of signing
43,750
Funds placement (equity or convertible preferred stock or similar)
At time of successful funds placement*
43,750
Advisory services
February 9, 2006
43,750
Advisory services
August 9, 2006
43,750
Advisory services
February 9, 2007
43,750
Advisory services
August 9, 2007
43,750
Advisory services
February 9, 2008
43,750
Advisory services
August 9, 2008
43,750
Total
 
350,000

* At least $10 million of cumulative placement


BONUS STOCK OPTIONS: Award of 7,500 non-qualified common share options, at a
strike price of $1.00 for each $1,000,000 funds rated in which you had a part,
(minimum $3,000,000 cumulative raised) for a maximum total of 125,000 common
share options issued pursuant to the non-qualified plan to be adopted by the
company.


SERVICE PRORATION: Either party can terminate the relationship without need for
cause before the end of the one year. Upon such termination, the Exploration
Advisor will keep whatever stock has been granted to that time. The Exploration
Advisor agrees to provide transitional advisory services for a period of up to
three months without further stock grants, however, normal cash compensation
will remain in effect.


REIMBURSABLE EXPENSES: Reimbursed for reasonable and customary expenses incurred
on behalf of and in furtherance of the business of the Company and upon approval
of such expenses, Ignis shall promptly (within 30 days) provide reimbursement
for such expenses.


Note: (1) Should the total cash compensation exceed $50,000 in any 12-month
period then the Company may enter into discussions to convert the position to
either a part-time or full-time employee of the Company, as required.
 
 

--------------------------------------------------------------------------------